JUSTICE JIGANTI, dissenting: In determining whether a trade secret exists, an isolated analysis of any one factor is improper. All factors must be balanced in light of the commercial realities that are present in each case. To do otherwise would undermine the policies toward the encouragement of invention and the maintenance of commercial morality. For these reasons, I respectfully dissent. In affirming the trial court’s decision, the majority states that only one factor need be addressed: the extent of the measures that the person claiming the trade secret took to guard the secrecy of the information. This analysis, however, neglects the fact that in this case there is ample evidence with respect to the other factors to support a finding of a trade secret. Moreover, it incorrectly assumes that to find the existence of a protectable trade secret each factor in the Restatement of Torts test adopted by the court in ILG Industries, Inc. v. Scott (1971), 49 Ill. 2d 88, 93, 273 N.E.2d 393, must be treated independently and without regard to the other facts of the particular case. In addition, it requires that each factor be weighed equally and that no balancing among factors occur. The extent of the measures taken to guard the secrecy of the information is just but one factor. This factor should be weighed and balanced against all others. In this case the plaintiffs demonstrated that, as to the extent to which the information was known outside of the business and to the employees within the business, currently only five people know all the various complex processes required in manufacturing the seal. With regard to the amount of time and effort expended to develop the information, the evidence revealed that over a nine-year period the plaintiffs spent approximately $1,700,000. The fact that no competitor has successfully duplicated the seal also satisfies the Restatement test with regard to the value of the information and the difficulty in acquiring that information. When these factors, in addition to the fact that measures were in fact taken to guard the secrecy of the information, are balanced and considered in light of the fact that this was a relatively small, family-operated business, it is clear that the plaintiffs have established the existence of a trade secret. Consequently, the order of the trial court should be reversed.